The applicant’s argument (1) is that not all elements of the claims are accounted for in the cited art, namely the limitation of increased expression of the malic enzyme recited in the claims results in increased fumaric acid productivity in filamentous fungi.
The applicant’s argument (1) is not found persuasive. Contrary to the applicant’s position, when taken together, the cited prior art teaches and/or suggests the limitation of increased expression of the malic enzyme recited in the claims results in increased fumaric acid productivity in filamentous fungi. Guettler disclosed using Rhizopus delemar for production of fumaric acid, however, Xu acknowledges problems with fumarate production by Rhizopus delemar. Xu teaches that the problems can be solved by metabolic engineering, which, as taught by Stols, “metabolic engineering” was known to encompass the meaning of amplifying a natural metabolic pathway. Before the effective filing date, the natural metabolic pathway for fumarate production in Rhizopus was well-known and includes malate dehydrogenase (see, e.g., Meussen et al., Appl. Microbiol. Biotechnol. 94:875-886, 2012, particularly Figure 1; cited on Form PTO-892 mailed on February 5, 2021), which is a synonym for malic enzyme, and Guettler disclosed metabolic engineering to actively express malic enzyme. Given the combined teachings of the cited prior art, one would have recognized that amplifying the natural metabolic pathway for fumarate production in the Rhizopus delemar of Guettler by overexpressing the Rhizopus delemar malic enzyme would have the effect of increasing fumarate production. 

The applicant’s argument (2b) is that even if all claim elements are found in the combination of the cited art one would not have been motivated to modify the cited art to reach the invention because, the cited prior art lacks a suggestion to increase fumaric acid productivity by increasing the expression of the recited malic enzyme in filamentous fungus. According to the applicant, the combination of the cited art fails to point to any relationship between fumaric acid and malic enzyme expression. The combination of the cited art lacks a suggestion or teaching of a nexus between specifically increasing fumaric acid production by increasing the malic enzyme activity as recited in the claims.
The applicant’s arguments (2a) and (2b) are not found persuasive. As noted above, before the effective filing date, the natural metabolic pathway for fumarate production in Rhizopus was well-known and includes malic enzyme (Meussen et al., supra) and – contrary to the applicant’s position – in view of the combination of cited prior art, one would have reasonably expected that amplifying the natural metabolic pathway for fumarate production in the Rhizopus delemar of Guettler by overexpressing Rhizopus delemar malic enzyme would have the effect of increasing fumarate production.
The applicant’s argument (2c) is that even if all claim elements are found in the combination of the cited art one would not have been motivated to modify the cited art to reach the invention because the claimed invention would not have been obvious to try. The applicant argues one would not disregard potential obstacles to successful production of fumaric acid in metabolically engineered hosts, as reported in Li (Biotechnol Bioprocess Engineer 19:478-492, 2014; cited on Form PTO-892 mailed on March 2, 2020). The applicant argues Li is evidence that the possible options that a person of ordinary skill in the art would have encountered in looking for a way to increase fumaric acid productivity by metabolically engineering a filamentous fungus host were not finite, small, or easily traversed. The applicant argues that Li is evidence that the combination of the instantly cited art gives the person of ordinary skill in the art no reason to select the route that produced the claimed invention. The applicant argues that instead of metabolic engineering a solution, the person of ordinary skill in the art would, instead, have been led to do what Guettler did, to add or increase the levels of oxygen-containing magnesium compounds in the fermentation medium and thus, the person of ordinary skill in the art would have been lead into a line of development that is unlikely to produce Applicant’s invention.
The applicant’s argument (2c) is not found persuasive. Contrary to the applicant’s positon, one would not have considered the reference of Li for producing fumarate and metabolic engineering as taught by Guettler. The reference of Li is directed to the production of malic acid and considers fumarate as a by-product. In this regard, Li reduce production of fumarate (Li at p. 481, column 1, bottom). As such, one would not have considered Li’s disclosure as being relevant to the intentional production of fumarate and metabolic engineering for production of fumarate as taught by Guettler. Rather, one would have looked to prior art that is directed to the production of fumarate and metabolic engineering for production of fumarate and at least for the reasons stated above, one would have had a reasonable expectation that amplifying the natural metabolic pathway for fumarate production in the Rhizopus delemar of Guettler by overexpressing the Rhizopus delemar malic enzyme would have the effect of increasing fumarate production. 
The applicant’s argument (2d) is that even if all claim elements are found in the combination of the cited art one would not have been motivated to modify the cited art to reach the invention because modifying the cited art to reach the invention renders the primary reference of Guettler unsatisfactory for its intended purpose. The applicant argues Guettler requires fermentation in the presence of a magnesium compound that contains oxygen to produce the acid salt form of the organic acid and this element of Guettler’s invention is not an element of the instant invention. According to the applicant, the proposed modification of Guettler changes the principle of operation of Guettler.
The applicant’s argument (2d) is not found persuasive. Contrary to the applicant’s position, one would have recognized that metabolically engineering the Rhizopus delemar of Guettler to overexpress the Rhizopus delemar malic enzyme polynucleotide of GenBank would not “render the primary reference of Guettler 
The applicant’s argument (3) is that even if there is motivation, one would have had no reasonable expectation of success in view of Figure 3 and Table 1 of Li (supra), which, according to the applicant, is evidence that the claimed invention is unexpected in view of the combination of the currently cited art. The applicant argues that the combination of Stols, Xu, UniProt and GenBank does not cure the fact that Li teaches that the fumarate output in HF-121 was lower than in the parent strain, even though malic enzyme activity was higher. The applicant argues that based on Li’s results, the person of ordinary skill in the art did not have a reasonable expectation of success of 
The applicant’s argument (3) is not found persuasive. As described above, the reference of Li is directed to the production of malic acid and considers fumarate as a by-product (see, e.g., Li at p. 481, column 1, bottom). In this regard, Li discloses obtaining mutant strain HF-121 by treatment with x-rays (which are known to generate random and non-specific mutations) to reduce production of fumarate (Li at p. 481, column 1, bottom) and Li provides no information as to what mutation(s) are present in the mutant strain HF-121. As such, one would not consider Li’s results for the mutant strain HF-121 for the intentional production of fumarate or intentional metabolic engineering for production of fumarate. Rather, one would have looked to prior art that is directed to the production of fumarate and metabolic engineering for the production of fumarate. 
As noted above, Guettler disclosed using Rhizopus delemar for production of fumaric acid, however, Xu acknowledges problems with fumarate production by Rhizopus delemar. Xu teaches that the problems can be solved by metabolic engineering, which, as taught by Stols, “metabolic engineering” was known to encompass the meaning of amplifying a natural metabolic pathway. Before the effective filing date, the natural metabolic pathway for fumarate production in Rhizopus was well-known and includes malic enzyme, and Guettler disclosed metabolic engineering to actively express malic enzyme. Given the combined teachings of the cited prior art, one would have been motivated to and would have had a reasonable expectation that amplifying the natural metabolic pathway for fumarate production in the Rhizopus delemar of Guettler by overexpressing the Rhizopus delemar malic enzyme would have the effect of increasing fumarate production. 
The applicant’s argument (4) is that the examiner's conclusions are based on impermissible hindsight.
The applicant’s argument (4) is not found persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the examiner’s rationale takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. As such, the reconstruction is considered to be proper. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

/David Steadman/
Primary Examiner, Art Unit 1656